Citation Nr: 0030802	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-08 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an earlier effective date for an increased 
rating for a left wrist disability, to include an effective 
date earlier than February 25, 1998, for a compensable rating 
and earlier than February 8, 1999, for a 50 percent rating.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from October 1964 to September 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Fort Harrison, 
Montana, Department of Veterans Affairs (VA) Medical and 
Regional Office (RO) Center.  The veteran's personal hearing 
was held before a member of the Board of Veterans' Appeals 
(Board) at the Fort Harrison Medical and Regional Office 
Center.  

By way of history, the RO, in an April 1998 rating decision, 
increased the evaluation of the veteran's service-connected 
left wrist fracture to 10 percent, effective June 1, 1998 and 
granted a temporary total evaluation for convalescence, 
pursuant to 38 C.F.R. § 4.30, effective from February 25, 
1998 to June 1, 1998.  By rating decision dated in June 1998, 
the temporary total evaluation for convalescence was extended 
to July 1, 1998.  In a rating decision dated in December 
1998, the RO assigned a temporary total evaluation for 
convalescence, effective from October 21, 1998 to February 1, 
1999.  The Board notes that while the rating decision 
reflects that the temporary total evaluation was assigned for 
the period from October 21, 1998 to February 1, 1998, it is 
clear from the record that the date of February 1998 was a 
typographical error and was intended to be February 1999.  By 
letter dated in December 1998, the RO properly reflected that 
the temporary total evaluation was, in fact, for the period 
from October 1, 1998 to February 1, 1999.  In decisions dated 
in April 1999, the RO increased to 20 percent, the evaluation 
of the veteran's left wrist fracture with unstable distal 
radial-ulnar joint and nonunion of left carpal navicular, 
status post fusion, with impairment of pronation and 
supination (minor), granted service connection for ankylosis 
of the left wrist status post fusion (minor) and assigned a 
20 percent evaluation, effective February 1, 1999, and 
granted service connection and assigned a 20 percent 
evaluation for damage to the radial and ulnar nerves of the 
left upper extremity, effective February 8, 1999.  By rating 
decision dated in May 1999, the RO granted service connection 
for surgical scars on the left wrist and assigned a zero 
percent evaluation, effective October 21, 1998.  The 
veteran's combined service connection rating is 50 percent as 
of February 8, 1999.  


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

The veteran contends that he received treatment at VA 
facilities prior to June 1998.  He has identified VA records 
that he claims show treatment for his left wrist disability 
in 1997.  He argues that these records will substantiate a 
claim for an earlier effective date.  In a VA Form 21-4142 
dated in September 1997 the veteran reported that he had been 
seen at the VA medical facility in Billings on April 28, 
1997, and subsequently in August 1997.  Clinical records from 
August 1997 are in the claims folder, but records from April 
1997 are not.  Regulations provide that the effective date of 
an increased rating is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise, the date of receipt of claim.  38 C.F.R. 
§ 3.400(o) (2000).  Because the April 1997 records fall 
within one year of the date of receipt of claim later in 1997 
and those records may potentially reflect a factually 
ascertainable increase in disability (see DeLuca v. Brown, 8 
Vet. App. 202 (1995)), those records should be obtained.  VA 
has a duty to assist the veteran in developing facts 
pertinent to the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096__(2000) (to 
be codified at 38 U.S.C. § 5103A). 

Accordingly, the Board remands this case to the RO for the 
following action:

1.  The RO should request the veteran's 
VA outpatient treatment records, dated in 
April 1997, associated with his left 
wrist disability from the VA medical 
facility in Billings, Montana.  The 
records should be associated with the 
claims folder.  

2.  The claim should then be 
readjudicated.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
given opportunity to respond before the 
case is returned to the Board.  

Thereafter, the case should be returned to the Board 
for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	HOLLY E. MOEHLMANN
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


